PER CURIAM.
ORDER
The court considers whether this appeal should be transferred to the United States Court of Appeals for the Fifth Circuit.
Henry W. Wooten appeals from a judgment of the United States District Court for the Eastern District of Texas, which denied his petition for a writ of habeas corpus and dismissed his case. This court is a court of limited jurisdiction, which does not appear to include jurisdiction in this matter. 28 U.S.C. § 1295.
Accordingly,
It Is ORDERED That:
(1) Absent a response by either party within 30 days of the date of filing of this order, this appeal shall be transferred to the United States Court of Appeals for the Fifth Circuit pursuant to 28 U.S.C. § 1631.
(2) The briefing schedule is stayed.